Filed 3/7/22 In re Layla R. CA1/5

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or or dered published for pur-
poses of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

 In re LAYLA R., a Person Coming
 Under the Juvenile Court Law.

 SONOMA COUNTY HUMAN
 SERVICES DEPARTMENT,
            Plaintiff and Respondent,
                                                                  A162649
 v.
 DIANA S.,
                                                                  (Sonoma County
            Defendant and Appellant.
                                                                  Super. Ct. No. DEP-5732-01)


       After an 18-month review hearing, the juvenile court found
that five-year-old Layla R. was at substantial risk of detriment if
returned to her mother’s custody. (Welf. & Inst. Code, § 366.22,
subd. (a)(1).)1 Diana S. (Mother) appeals from that order,
challenging the sufficiency of the evidence to support the juvenile
court’s finding. We affirm.




       Undesignated statutory references are to the Welfare and
        1

Institutions Code.
                                                1
                          BACKGROUND

                                A.

      Layla is the youngest of Mother’s four children. Mother’s
oldest son is an adult. Mother’s two middle children (J. and C.)
are also dependents of the juvenile court but are not subject to
the challenged order.

      In late 2018, it was reported that Mother failed to protect J.
from sexual abuse at the hands of multiple perpetrators—
including J.’s older sibling (in 2010), an adult family member (in
2013 and 2016), and Mother’s 49-year-old roommate (in 2018).
Mother did not report to law enforcement her knowledge that her
roommate was having an ongoing sexual relationship with then
15-year-old J. Nor did she make efforts to restrict any of the
perpetrators’ access to J.

       It was also reported that Mother neglected the children’s
medical, mental health, safe housing, and educational needs. C.
frequently complained of being hungry and was often sent to
school without lunch. When social workers inspected Mother’s
home, it was observed to be dirty, dilapidated, and without
electricity. Mother’s roommate’s bedroom contained unsecured
pellet guns that were accessible to the children. The home was
condemned.

       The Sonoma County Human Services Department
(Department) filed a dependency petition on behalf of Layla,
pursuant to section 300, subdivisions (b)(1) and (j). The
Department alleged that Layla was at substantial risk of serious
physical harm due to Mother’s substance abuse, neglect, and
unsafe living conditions. It was further alleged that Layla was at
substantial risk of being abused or neglected because Mother
failed to protect J. from sexual abuse.

      The Department noted, in its detention report, that it had
received nine referrals involving the children over the course of
                                 2
10 years, and had initiated a voluntary family maintenance case
a few years earlier.

       J. had not regularly attended school for years. C. also
missed significant amounts of class time and did not have enough
to eat. Even though two-year-old Layla had not begun talking,
Mother had not taken her to the doctor in more than a year.

      Mother had an admitted history of substance abuse and
was initially referred to a residential treatment program, where
the children could have lived with her. However, Mother was
terminated from the program because she minimized both her
substance abuse, as well as the neglect and abuse her children
suffered.

      At the detention hearing, Layla was detained and placed in
foster care.

                               B.

       The social worker noted, in the Department’s jurisdiction
report, that Mother believed it was “a good thing” that J. was
having sex with adult men because J. “was happier and not
trying to kill herself.” Mother admitted most of the petition’s
additional allegations. However, she denied having an active
substance abuse problem. Family members reported that Mother
repeatedly left Layla unsupervised. Believing mental health
challenges could be causing some of the family’s problems, the
social worker asked that a psychological evaluation be ordered for
Mother.

      In the disposition report, the social worker reported Layla
had speech delays, trouble maintaining eye contact, and
attachment challenges that manifested in tantrums, biting, and
hitting. Layla was referred to therapy and developmental
services. With more structure and routine, her behavior
improved. Mother was appropriate, loving, and affectionate with


                                3
Layla during their supervised visits. Layla was always happy to
see her.

      At the combined jurisdiction/disposition hearing, the
juvenile court sustained the Department’s amended petition,
declared Layla a dependent of the juvenile court, and ordered her
removed from Mother’s custody. The juvenile court also adopted
the Department’s case plan, which, among other things, required
Mother to: (1) engage in individual therapy; (2) complete a
psychological evaluation; (3) complete a parenting class and
sexual abuse education; (4) maintain sobriety, drug test, and
complete a substance abuse treatment program; and (5) safely
and appropriately parent her children.

                               C.

      The Department’s six-month review report indicated
Mother was employed full-time, had completed a parenting class,
and was engaged in an outpatient “relapse prevention” treatment
program. She was regularly testing (negative) for all substances
and completed her psychological evaluation.

      Mother’s psychological evaluation recommended therapy,
as well as one-on-one parent coaching to address her “significant
denial” and minimization. Mother’s therapist noted that their
progress was slowed because Mother “is still fighting the
allegations and will not admit any responsibility.”

     Mother consistently visited Layla. Their visits had
progressed to “lightly supervised” and continued to be
appropriate. Layla was excited for their visits and showed a
connection to Mother.

      Now in her third foster home, Layla’s speech was
improving with speech therapy and preschool. Her behavioral
challenges were also subsiding. Layla had been diagnosed with
“mild autism,” as well as post-traumatic stress disorder and
attachment issues, which “magnified” her autism. Although
                                4
Layla was 30 months old at the time of her assessment, her
language skills were in the six- to nine-month developmental
range. Layla’s autism assessment also noted that “transitions
are hard for her.”

      The Department recommended continuing Mother’s
reunification services. However, the Department warned that
Mother’s denial that neglect and abuse occurred in her home was
a barrier to reunification. Mother was also instructed to
complete autism parenting education.

      At the six-month review hearing, the juvenile court found
Mother made “significant progress” on resolving the underlying
issues and ordered an additional six months of services.

                                D.

      The Department’s 12-month review report observed that
Mother continued working hard on her case plan and had
“move[d] closer to having her children returned to her care.” In
particular, she completed a relapse prevention treatment
program; complied with drug testing; remained employed;
worked on obtaining long-term housing; completed another
parenting class; and consistently attended therapy with two
therapists (one focused solely on sexual abuse issues).

       Given Mother’s consistently negative test results, the social
worker wrote that she had “no concerns” about current substance
use. Because Mother had not started any autism education, the
social worker was concerned Layla would not receive necessary
services if returned to Mother’s care.

       Mother had begun unsupervised visits with Layla. The
social worker was concerned that Mother allowed her new
boyfriend to attend at least two visits without alerting the
Department. Mother also did not see any issue with having
Layla’s father help with childcare and transportation, despite his


                                 5
failure to participate in services. However, the social worker did
not recommend returning to supervised visits.

       Layla remained happy and engaged during visits. But she
began to struggle with the related transitions. During and after
visits, Layla complained of injuries and stomach pain. She also
vomited, attempted to make herself vomit, and experienced night
terrors. Nonetheless, the Department asked the juvenile court to
authorize a trial home visit.

       The Department remained concerned about Mother’s
ability to protect Layla. Despite her engagement in therapy,
Mother continued to minimize her role in the dependency. At the
12-month review hearing, the court found Mother had made
“significant” progress and followed the Department’s
recommendation to continue services for an additional six
months.

                                 E.

      The 18-month review hearing was continued after COVID-
19 emerged and shelter-in-place orders impacted Mother’s ability
to progress with reunification. Ultimately, the Department
recommended terminating Mother’s reunification services.

      After an unsupervised visit with Mother in February 2020,
Layla’s foster parents reported that her ankle and hand were
swollen. Until the injury was determined to be accidental,
Mother’s visits reverted to “lightly supervised.” During a visit
the next month, Layla complained of arm pain. An emergency
room doctor observed no injury and said Layla appeared to be
suffering a “psychosomatic stress response.”

      Between March of 2020 and July of 2020, Layla’s and
Mother’s visits were virtual. When in-person visits resumed,
Layla appeared happy and engaged. However, on one occasion,
Layla reportedly cried, begged not to attend, and refused to get
out of her foster parents’ car. After in-person visits, Layla also
                                 6
vomited, cried uncontrollably, regressed to baby-like behavior,
and withdrew. The social worker attributed this was caused, at
least in part, by the pause in personal contact required by the
shelter in place order.

       Although no effort had been made to address Layla’s
somatic responses through joint therapy with Mother, Layla was
referred to an individual play therapist. Layla’s therapist, Linda
Ibitz, stated that Layla’s responses to visits were indicative of a
severe stress response. Ibitz also opined that Layla’s severe
developmental delays were consistent with her autism diagnosis,
but also indicated significant neglect occurred prior to age three.

      Mother continued to be employed full-time and had moved
into her own home, in a neighboring county. She also continued
to attend therapy (virtually) during this period. One therapist
reported Mother had recently opened up. But both therapists
stated Mother remained hesitant to discuss J.’s sexual abuse.
Mother only talked about a recent inappropriate incident—
involving C. acting out sexually against his foster mother—when
pressed to do so. One therapist believed Mother’s hesitancy was
an indicator that “if [Layla] returned to her care, there would be
a recurrence of abuse.”

       In November 2020, Layla’s therapist completed a report
documenting her observations after attending one visit with
Mother and watching several videos of Layla taken (by the foster
parent) before visits. In the videos, Layla begged not to attend
visits and then would shut down and become very quiet. Ibitz
recommended terminating visits because prolonged exposure to
such an overwhelming amount of distress could have long-term
mental health consequences for Layla. Accordingly, the
Department recommended terminating Mother’s visits.

     Around the same time, a social worker observed one of
Mother’s and Layla’s visits—at the request of Mother’s counsel.
The social worker opined that Mother was appropriate, that
                                 7
Layla seemed to have a good time, and that, with the exception of
a very brief period on arrival, Layla did not appear anxious.
Mother, who Layla called “momma Diana” handled the transition
well.

                                F.

      The contested 18-month review hearing occurred over a
series of dates between December 2020 and March 2021.

      Mother’s primary therapist testified that Mother was
originally guarded in therapy but ultimately made progress on all
of her therapeutic goals. She demonstrated responsibility by
acknowledging that her drug use caused her to neglect her
children. Mother also now acknowledged that she missed the
signs of sexual abuse, regretted it, and felt guilt and shame.
Mother improved her parenting skills by learning how to set
boundaries and how to create structure and routine. Mother also
developed a safety plan for Layla’s return home. In short,
Mother “turned her whole life around.”

      The social worker who supervised visits (in 2019) testified
that these early visits went well, transitions were smooth, and
that Layla was not afraid of Mother. However, when supervised
in-person visits resumed in 2020 after the pause necessitated by
COVID-19, Layla became tentative at the beginning of visits and
excited to go home with her foster mother.

     Layla’s pediatrician testified that an x-ray of Layla’s ankle
showed a “growth recovery line[],” which purportedly
demonstrated Layla’s recovery from a period of stunted growth.
The pediatrician did not know when any stunted growth occurred
and acknowledged that Layla’s height and weight were both
above average five weeks after Layla entered foster care.

      Dr. Jacqueline Singer testified, as an expert, that Layla’s
somatic responses were not caused by Mother doing anything
objectionable during visits. Dr. Singer opined that Layla began
                                 8
experiencing somatic stress, around December 2019 or January
2020, due to the stress of trying to reconcile two maternal figures.
Dr. Singer also opined that Layla’s stress symptoms were due to
the interruption caused by COVID-19, including social distancing
rules that prevented Layla from having physical contact with
Mother even after in-person visits resumed. On cross-
examination, Dr. Singer testified that Layla’s somatic stress
responses were also triggered by having suffered past trauma in
Mother’s care.

      Dr. Singer believed that parent-child therapy would assist
Mother and Layla by allowing them to process Layla’s traumatic
experiences together. Dr. Singer believed that it would be
harmful for Layla to return to Mother’s care right away, but
opined that with increased contact (and therapy) Layla could
develop a sense of security in the relationship. Dr. Singer opined
that such therapy should have begun much earlier in this case—
ideally when Layla first experienced difficulty around visits.

      The social worker confirmed that the Department had not
provided Mother an opportunity for therapy with Layla. The
Department reached out to several local parent-child interaction
therapists in November 2020, at Mother’s counsel’s request. One
therapist had been available, but the Department did not move
forward because it was concerned about the safety of in-person
therapy and that therapy could quickly end if the case did not
move towards reunification.

      Mother’s home was deemed safe when it was inspected in
January 2021. However, Mother’s visits remained supervised
because she had been observed violating social distancing
protocols during visits—for instance, by blowing bubbles with
Layla and picking her up.

     The social worker testified that the Department
recommended terminating Mother’s reunification services
because it believed that Mother had not met her reunification
                                 9
goals and was not in a position to keep Layla (who is particularly
vulnerable) safe. The social worker considered it especially
troubling that Mother did not reach out for help in addressing the
sexual issue that arose with C. The social worker also believed
the discovery of the growth recovery line on Layla’s ankle was
important.

      Mother testified that she last used drugs in 2018 and that
sobriety changed her life. She now had new resources and
support. Mother also gained insight into her need, as a parent, to
provide structure and boundaries. She also realized that her
drug use had caused her to neglect her home and children. She
recently completed a parenting course on autism spectrum
disorder and understood that Layla and C. could never be alone
together.

      Mother admitted it had been difficult to keep Layla
engaged during virtual visits. When their visits resumed in-
person, near the Department’s parking lot, Layla seemed
confused when a social worker told her that she could not sit in
Mother’s lap due to COVID-19. Visits were solely virtual again
between December 2020 and February 2021.

      Layla’s therapist, Ibitz, testified that she had not reviewed
any of the Department’s reports or visitation notes before writing
her earlier report to the court. As a result, Ibitz was unaware
that, during the first six months of reunification, Layla had been
very excited to see Mother at visits. This did not change Ibitz’s
opinion that it was detrimental for Layla to continue visiting
Mother because Layla repeatedly entered a dissociative state to
escape the associated stress. Long-term exposure to such stress
responses could make Layla prone to mental health challenges as
an adult.

      Ibitz also believed that it would be too traumatic for Layla
to participate in parent-child therapy with Mother. Joint therapy
was not appropriate, according to Ibitz, because Mother severely
                                10
neglected Layla in the past. Ibitz based her opinion—that
Mother severely neglected Layla—on the significant
developmental delays reflected in Layla’s autism assessment
reports. Ibitz believed severe neglect was involved because
Layla’s autism alone would not have caused such significant
developmental delays.

                                G.

      Layla’s counsel joined the Department’s recommendation to
terminate reunification services and set a section 366.26 hearing.
Mother’s counsel objected to that recommendation, and asked for
Layla to be returned to Mother’s custody—with supportive
therapy and a long transition plan. In the event that Layla was
not immediately returned to Mother’s custody, Mother’s counsel
argued for an extension of reunification services.

       The juvenile court found Mother “substantial[ly]” met her
case plan objectives, and that return of Layla to Mother’s custody
would be detrimental because of Layla’s “severe” somatic
responses while transitioning to and from visits. Otherwise, the
court concluded that the Department had not met its burden to
show detriment, rejecting the social worker’s view that Mother
failed to gain sufficient insight to protect Layla.

      Finding the Department failed to offer reasonable services
to address Layla’s somatic responses, the juvenile court extended
services for six months. It ordered the Department to provide
therapeutic visits for Mother and Layla with a neutral therapist.
The court denied the Department’s request to find continued
visitation between Mother and Layla detrimental. However, the
court ordered Mother’s visits temporarily suspended until a
therapeutic setting was found.




                                11
                           DISCUSSION

                                  A.

      Mother maintains the Department did not meet its burden
to prove that Layla faced a substantial risk of detriment if
returned to Mother’s custody. We disagree.

                                 1.

       At the 18-month review hearing, the juvenile court must
order a child returned to her parent’s custody unless it finds, by a
preponderance of the evidence, that “return of the child . . . would
create a substantial risk of detriment to the safety, protection, or
physical or emotional well-being of the child.” (§ 366.22, subd.
(a)(1), italics added.)

       “The standard for showing detriment is ‘a fairly high one.
It cannot mean merely that the parent in question is less than
ideal, did not benefit from the reunification services as much as
we might have hoped, or seems less capable than an available
foster parent or other family member.’ [Citation.] Rather, the
risk of detriment must be substantial, such that returning a child
to parental custody represents some danger to the child’s physical
or emotional well-being. [Citations.] [¶] In evaluating detriment,
the juvenile court must consider the extent to which the parent
participated in reunification services. [Citations.] The court
must also consider the efforts or progress the parent has made
toward eliminating the conditions that led to the child’s out-of-
home placement.” (In re Yvonne W. (2008) 165 Cal.App.4th 1394,
1400; accord, § 366.22, subd. (a)(1).)

      We review a juvenile court’s detriment finding for
substantial evidence. (Angela S. v. Superior Court (1995) 36
Cal.App.4th 758, 763.)




                                12
                                2.

      Mother contends the sole basis for the juvenile court’s
detriment finding is legally insufficient because Layla’s somatic
stress responses were purportedly not caused by Mother’s actions
that led to Layla’s detention.

      In assessing detriment, a number of factors are considered.
The parent’s compliance with the case plan is one important
consideration. (Jennifer A. v. Superior Court (2004) 117
Cal.App.4th 1322, 1341 (Jennifer A.).) But compliance with a
court-ordered reunification plan does not guarantee return of the
child. (Ibid.; In re Dustin R. (1997) 54 Cal.App.4th 1131, 1143
(Dustin R.); In re Joseph B. (1996) 42 Cal.App.4th 890, 901
(Joseph B.).)

      There are other factors, including the parent’s progress
toward remedying the circumstances that led to the child’s
removal. (Jennifer A., supra, 117 Cal.App.4th at p. 1344.)
Another key consideration is the impact that return to the
parent’s custody would have on the child’s emotional well-being.
(Constance K. v. Superior Court (1998) 61 Cal.App.4th 689, 705
[even if parent has fully complied with reunification plan,
juvenile court may consider “properly supported psychological
evaluations which indicate return to a parent would be
detrimental to a minor”]; Joseph B., supra, 42 Cal.App.4th at pp.
894, 901.)

      Here, the juvenile court found that Mother substantially
complied with the requirements of her reunification plan.
Accordingly, there was no “prima facie evidence that return
would be detrimental.” (§ 366.22, subd. (a)(1).) However, the
juvenile court’s finding—that Layla is at substantial risk of
emotional harm—is supported by undisputed evidence that Layla
displayed considerable anxiety—expressed somatically—before
and after visits with Mother. Both Ibitz and Dr. Singer testified
that returning Layla to Mother’s custody in these circumstances
                               13
would be detrimental to Layla’s emotional wellbeing. The
juvenile court agreed.

       These facts are similar to those presented in Joseph B.,
supra, 42 Cal.App.4th 890. In that case, the child was removed
from his parents’ custody due to physical abuse, pursuant to
section 300, subdivisions (a) and (b). (Joseph B., supra, at p.
893.) By the time of the 18-month review hearing, the child’s
mother had sufficiently addressed that issue and the child was no
longer at substantial risk of physical harm. The juvenile court
noted that the child was nonetheless anxious and afraid of his
mother, but concluded it could not ground its detriment finding
on that evidence because the child had not been removed for
emotional harm pursuant to section 300, subdivision (c). (Joseph
B., at pp. 897-898.)

       The Joseph B. court reversed, holding that “placement
must continue regardless of whether that detriment mirrors the
harm which had required the child’s removal from parental
custody.” (Joseph B., supra, 42 Cal.App.4th at p. 900.) The court
reasoned: “By authorizing the continued removal of a child from
parental custody based on the risk of either physical detriment or
emotional detriment, sections 366.21 and 366.22 focus on the
child’s well-being at the time of the review hearing rather than on
the initial basis for juvenile court intervention. [Citation.] Thus,
while the court must consider the extent the parent has
cooperated with the services provided and the efforts the parent
has made to correct the problems which gave rise to the
dependency (§ 366.22, subd. (a)), the decision whether to return
the child to parental custody depends on the effect that action
would have on the physical or emotional well-being of the child.”
(Joseph B., supra, at p. 899, italics added.)

      Mother suggests that Joseph B. is distinguishable because
the juvenile court, in that case, expressly found that the
emotional detriment it relied on “was a manifestation of the

                                14
original basis for dependency: the minor’s substantial emotional
trauma was caused by the physical abuse he received from [his
mother] and by his fear of further physical abuse if he returned to
her custody.” (Joseph B., supra, 42 Cal.App.4th at p. 903, italics
added.) We assume, without deciding, that the Joseph B. holding
applies “only when the risk of detriment at the 18-month hearing
was caused by the parent’s actions leading to the out-of-home
placement” and does not permit a court to raise wholly “new
issues” at the 18-month review hearing. (Dustin R., supra, 54
Cal.App.4th at p. 1140, italics added.) According to Mother, no
such link exists in this case. We disagree.

       The record may not support a finding that Layla’s somatic
stress responses were caused by anything Mother did at visits.
But Dr. Singer testified, on cross-examination, that Layla’s
somatic stress responses were triggered by having suffered past
trauma (neglect) in Mother’s care.2 This alone is substantial
evidence to support the order. Moreover, the fact that Layla may
also experience somatic stress in situations other than when she
is visiting Mother—such as in respite care—does not mean that
there is no causal link to Mother’s neglect. It might simply mean,
as Dr. Singer suggested, that Layla’s separation from her foster
parents reminds her of that past trauma.

      Dr. Singer also testified that Layla’s somatic responses
were caused, in part, by confusion relating to her mixed
allegiances to two maternal figures—Mother and her foster
mother. This circumstance is also linked to Mother’s neglect.
Were it not for Mother’s neglect, Layla would not have been
placed in a foster home.



      2We accept, as we must, the juvenile court’s finding that
Dr. Singer’s expert testimony was more credible and persuasive
than Ibitz’s. (See In re R.T. (2017) 3 Cal.5th 622, 633 [juvenile
court resolves issues of fact and credibility].)
                                15
      Mother is no doubt correct that other factors—such as
Layla’s autism and pandemic-related social distancing—
exacerbate Layla’s emotional reaction to visits. However, we are
aware of no authority that suggests the presence of these other
factors somehow negates the juvenile court’s (otherwise
supported) detriment finding. In any event, the record is clear
that Layla was diagnosed with post-traumatic stress disorder and
noted to have attachment challenges, in addition to autism
spectrum disorder, long before the pandemic began—suggesting
that her somatic responses to visits cannot be so easily explained.

       Substantial evidence supports an implicit finding that
Layla’s anxiety was caused, at least in part, by the neglect that
led to Layla’s removal from Mother’s custody. (See Dustin R.,
supra, 54 Cal.App.4th at p. 1140.)

                                 3.

      We similarly reject Mother’s related argument that a slow
transition to her home, along with family maintenance services,
could have adequately ensured Layla’s safety. As we described in
more detail above, there is substantial evidence in the record to
support the juvenile court’s finding that this could not be safely
accomplished—especially given Layla’s extreme vulnerability.
Mother’s own expert believed it would be harmful for Layla to
return to Mother’s care right away.

      The juvenile court did not leave Mother without options to
address the new harm Layla was suffering. Rather, it properly
ordered additional reunification services, specifically joint
therapy, to improve the parent-child relationship and address
Layla’s somatic issues. (See Jennifer A., supra, 117 Cal.App.4th
at pp. 1344-1345; Dustin R., supra, 54 Cal.App.4th at p. 1143.)

     Mother’s participation in court-ordered services and
progress on the overall objectives of her reunification plan are
commendable. However, substantial evidence nonetheless

                                16
demonstrates a substantial risk of detriment to Layla if she were
returned to Mother’s custody. Faced with this dilemma, the trial
court made a reasonable decision to treat Layla’s serious
emotional issues with the goal of avoiding further harm to the
child and reunifying her with Mother. We believe the court had a
sound basis for doing so.

                         DISPOSITION

     The challenged 18-month review order is affirmed.




                               17
                                    _______________________
                                    BURNS, J.



We concur:




____________________________
SIMONS, ACTING P.J.




____________________________
NEEDHAM, J.




A162649




                               18